Title: Jonathan Brunt to Thomas Jefferson, 24 September 1811
From: Brunt, Jonathan
To: Jefferson, Thomas


          
                  Honoured Sir, 
                  Wythe Court-he Septr 24, 1811.
          
		  
		  Last December but one, soon after I had left your seat a at Monticello, I was very unfortunate in being poisoned two or three times; I believe all the masters of the different families were innocent, except one.—I parted with clear blood, three or four days together, except the intermission of one day.—This was within 60
			 miles of Winchester.—It is evident, that Divine Providence fought for me; for if I had been such an evil-disposed person, as those intriguing miscreants represented, I should have positively died, in two weeks,
			 or less.—After the above misfortune, I seemed as well as ever in a month.—I am now returning from the Western country, but I shall come by way of Raleigh in North Carolina;—except I alter my route.—
		   
		   As I have not had two month’s work, since I went to the Western country, last June but one, I am under the necessity of asking, pecuniary, personal aid.—The present coat that I have is more than
			 2½ years old; also, have only one good shirt left.—This is therefore, to request your Excellency to be pleased to give me a new suit of clothes, and small clothes; for I humbly presume, that you
			 will
			 not treat me in this respect, as if I was a miserable dram drinker, excited thereto by aged female intrigues. I hope the said speculative corruption will not have any weight with your honour, in
			 granting the said necessaries of cloth 
                  cloathing.—
		   
		   In your extensive library, perhaps, you have got Agrarian Law, &c. stated.—Sir, when I was once at your house, you asked, indirectly, for a great Thing.—I know, very well, that the Supreme Deity could change the heart of any rich man in a moment, for that sacred purpose.—If ruin awaits my native land, I do not charge myself with being an
			 accomplice therein.—I am, Sir, your obedt servt
          Jonathan Brunt,
            printer.
        